[bofa_logo.jpg]


18 June 2009
 
To: Bell Microproducts Limited
Fountain Court,
Cox Lane,
Chessington,
Surrey KT9 1SJ
For the attention of Nick Lee/Helen Hancock


Dear Sirs,


Syndicated Credit Agreement dated 2 December 2002 (as amended and restated on 21
May 2008, the “Credit Agreement”)
Amendment and Waiver


We refer to the Credit Agreement.  Words and expressions defined in the Credit
Agreement shall have the same meanings when used in this letter.  We further
refer to a proposal for an intercompany loan restructuring comprising the
prepayment by BMUK of up to €10,000,000 of financial indebtedness owed by BMUK
to BMEBV (the “Prepayment”), and the investment by BMEBV of the amount of such
prepayment by way of subscription for new equity shares to be issued by Bell
Microproducts GmbH (the “Investment”), and the payment by Bell Microproducts
GmbH to BMUK of such amount in discharge and/or advance payment of its
obligations in respect of the intercompany trading account between those
entities (the “Trade Payment”), and to the amendments and waivers in relation to
the Credit Agreement which have been requested in relation to the Prepayment,
the Investment, the Trade Payment and certain other matters.


Pursuant to clause 30.1 (Amendments) of the Credit Agreement, we, as the Agent,
having been authorised by all of the Lenders to do so in writing, hereby agree
as follows:


(i)
that clause 1.1 (Definitions) of the Credit Agreement shall be amended as
follows:



 
(a)
the definitions of “Reference Rate” and “Reference Rate Revolving Loan” shall be
deleted;



 
(b)
the following new definitions shall be added immediately following the
definition of “Aggregate Exposure”:



 
“Alternative Rate: at any time during a calendar month, in relation to any Loan
or unpaid sum denominated in sterling or any Foreign Currency (as the case may
be) on which interest is to be calculated by reference to the Alternative Rate:

 
 
(i)
the applicable Screen Rate; or

 
 
(ii)
(if no Screen Rate is available for the currency of that Loan or unpaid sum) the
arithmetic mean of the rates (rounded up to 4 decimal places) as supplied to the
Agent at its request quoted by the Reference Banks to leading banks in the
London Interbank Market,

 
for a period of 30 days, at or about 11.00 a.m. in London on the first business
day of that calendar month, for sterling or such Foreign Currency;


Alternative Rate Revolving Loan:  a revolving loan made or to be made by the
Lenders in relation to which interest thereon is to be calculated by reference
to the Alternative Rate;”


(ii)
except where deleted in accordance with the terms of this letter, each
occurrence of the term “Reference Rate Revolving Loan” in the Credit Agreement
shall be replaced with the term “Alternative Rate Revolving Loan”, and each
occurrence of the term “Reference Rate” in the Credit Agreement shall be
replaced with “Alternative Rate for the month during which such interest
accrues”;



(iii)
that clause 15.2.1 (Financial Statements) of the Credit Agreement be amended by
deleting the words “within 120 days after the end of each Financial Year” and
substituting therefor “within 180 days after the end of each Financial Year”;



(iv)
that clause 15.2.1 (Financial Statements) of the Credit Agreement shall be
waived in relation to the Financial Year ending 31 December 2009, provided that
the Financial Statements, audited statutory accounts, consolidation and any
other document referred to in that clause in relation to that Financial Year are
delivered to the Agent in sufficient copies for each of the Lenders on or before
30 September 2009 (and it is agreed that failure to deliver the same on or
before that date shall constitute an immediate Event of Default);



(v)
that clause 16.3.6 (Prepayment) of the Credit Agreement shall be waived to the
extent necessary to permit the Prepayment; and



(vi)
that clauses 16.3.8 (c) (Transactions with Affiliates) and 16.3.12 (Restricted
Investments) of the Credit Agreement shall be waived to the extent necessary to
permit the Investment.



The amendments and waivers set out in the preceding paragraphs are given subject
to the following conditions:
 
(a)
that, by accepting the terms of this letter, each Obligor is deemed to represent
and warrant to each of the other parties to the Credit Agreement that the
representations and warranties in clauses 14.1 and 14.2 of the Credit Agreement
are true and complied with at the date of such acceptance;

 
(b)
that BMUK shall pay to the Agent a fee of £12,500 for the account of the Lenders
on the date of its acceptance of the terms of this letter (the “Fee”); and

 
(c)
that BMUK shall pay to the Agent the amount of any fees, costs or expenses
incurred in connection with this letter and the transactions contemplated hereby
promptly on demand.

 
Save to the extent specifically amended or waived by this letter the Credit
Agreement shall remain in full force and effect.
 
This letter is a Finance Document.

--------------------------------------------------------------------------------


V.A.T. Registration no. GB 625 3134 66.
 
 
Registered branch in England at 5 Canada Square, London E14 5AQ, United Kingdom
no. FC 2984
 
Bank of America, N.A.
London Telex: 888412/3
 
5 Canada Square, London E14 5AQ,
Incorporated in U.S.A. with Limited Liability
 
United Kingdom
Chartered under U.S: law by the office of the Comptroller of the Currency,
Charter no. 13044
 
 
Head office: 101 South Tryon Street, Charlotte, North Carolina, U.S.A
 
Tel: +44 (0)20 7174 5809
Regulated by the Financial Services Authority
 
Fax: +44 (0)20 7174 6427

(22769330.02)
 
 

--------------------------------------------------------------------------------

 



This letter, which is intended to take effect as a deed, shall be governed by
English law.


Please acknowledge your acceptance of the terms of this letter by executing and
returning (duly executed by each other Obligor) the enclosed copy of it,
together with the enclosure referred to therein, to the undersigned, whereupon
the amendment contained in this letter shall take effect, unless the Agent has
actual notice that any of the representations referred to above is incorrect at
the time of such acceptance, or that the Fee has not been paid, or that an Event
of Default has occurred, in either of which events the amendment contained in
this letter shall not have effect.


Yours faithfully

 
EXECUTED AS A DEED by
)
/s/ Lee Masters
BANK OF AMERICA, NATIONAL
)
Lee Masters
ASSOCIATION acting by its duly
)
Client Manager
authorised signatory in the presence of:
)
 





Witness signature:
/s/ Emma Thomas
Witness name:
Emma Thomas
Witness address:
51 Canada Sq.
 
London, E14 5AQ
Witness occupation:
Analyst


                                

 
(22769330.02)
 
 

--------------------------------------------------------------------------------

 

 
To: Bank of America, N.A.,
5 Canada Square,
London E14 5AQ
Attention Business Capital, Portfolio Management


29 June 2009


Dear Sirs,


Syndicated Credit Agreement dated 2 December 2002 (as amended and restated on 21
May 2008, the “Credit Agreement”)


We refer to your letter of 18 June 2009 of which the above is a copy and confirm
our acceptance of its terms. In particular we confirm that, by accepting the
terms of your letter, each Obligor is deemed to represent and warrant to each of
the other parties to the Credit Agreement that the representations and
warranties in clauses 14.1 and 14.2 of the Credit Agreement are true and
complied with at the date of such acceptance.


Enclosed herewith is a true, complete and up to date copy of a resolution of the
board of each Obligor, approving the terms and the execution of this letter and
authorising the signatories who have executed this letter to do so on behalf of
that Obligor.


Yours faithfully

 
EXECUTED AS A DEED by BELL
)
 
MICROPRODUCTS LIMITED
)
 
on being signed by Nick Lee
)
 
a Director
)
/s/ Nicholas Lee
in the presence of:
 
(Director)
     
Witness signature:
/s/ Geoff Eldridge
   
Witness name:
G. Eldridge
   
Witness address:
37 Meadowview Road, KT19 9TS, UK
         
Witness occupation:
Treasurer
         





EXECUTED AS A DEED by BELL
)
 
MICROPRODUCTS EUROPE EXPORT LIMITED
)
)
 
on being signed by Nick Lee
)
 
a Director
)
/s/ Nicholas Lee
in the presence of:
 
(Director)
     
Witness signature:
/s/ Geoff Eldridge
   
Witness name:
G. Eldridge
   
Witness address:
37 Meadowview Road, KT19 9TS, UK
         
Witness occupation:
Treasurer
         



EXECUTED AS A DEED by BELL
)
 
MICROPRODUCTS (US) LIMITED
)
 
on being signed by Nick Lee
)
 
a Director
)
/s/ Nicholas Lee
in the presence of:
 
(Director)
     
Witness signature
/s/ Geoff Eldridge
   
Witness name:
G. Eldridge
   
Witness address:
37 Meadowview
Road, KT19 9TS, UK
         
Witness occupation:
Treasurer
         



SIGNED AS A DEED by BELL
)
 
MICROPRODUCTS EUROPE B.V.
)
 
acting by Nick Lee
)
 
Director
)
/s/ Nicholas Lee
   
(Director)



SIGNED AS A DEED by BELL
)
 
MICROPRODUCTS S.A.R.L.
)
 
acting by Nick Lee
)
 
Gerant
)
/s/ Nicholas Lee
   
(Gerant)



 
SIGNED AS A DEED by BELL
)
 
MICROPRODUCTS BVBA
)
 
acting by Nick Lee
)
 
Director
)
/s/ Nicholas Lee                                                                
   
(Director)



 
SIGNED AS A DEED by BELL
)
 
MICROPRODUCTS S.R.L..
)
 
acting by Nick Lee
)
 
Director
)
/s/ Nicholas Lee
   
(Director)



 
SIGNED AS A DEED by BELL
)
 
MICROPRODUCTS EUROPE (HOLDINGS) B.V.
)
)
 
acting by Nick Lee
)
 
Director
)
/s/ Nicholas Lee
   
(Director)



 
SIGNED AS A DEED by BM
)
 
EUROPE PARTNERS C.V.
)
 
acting by its general partner
)
 
Bell Microproducts Europe Inc.
)
/s/ Graeme Watt
   
(Officer)